Appeal from a decision of the Workmen’s Compensation Board, filed July 6, 1972, which held that claimants were partially dependent upon decedent and entitled to compensation. The sole issue on this appeal is whether there is substantial evidence to sustain the finding of partial dependency of claimants on their son. The record reveals that decedent, age 20, and a part-time college student, received injuries on June 26, 1969 from which he ultimately died on April 15, 1970; that he had been employed for fourxmonths when injured, that he was earning $84.80 per week, and contributed between $25 and $40 per week to the maintenance of the household; and that the family consisted of the decedent, claimants and five other minor children. The father was the only other member of the household who was employed. He earned $9,713 in 1969. A statement was submitted which established that the total family expenses for that year were $12,314. The board found “based on the compensation of the family and the family income and expenses the parents were partially dependent on the decedent for their support.'” It could be reasonably inferred from the facts in the instant record that the general family standard was reduced by the loss of decedent’s income. (Matter of Smith v. Grosson’s Serv. Sta., 28 A D 2d 577.) Appellants do not challenge the figures submitted by respondents. Since dependency is a question of fact for *871the hoard to determine, and there is substantial evidence in this record to sustain the board’s determination, it should not be disturbed. Decision affirmed, with costs to the Workmen’s Compensation Board. Herlihy, P. J., Staley, Jr., Sweeney, Main and Reynolds, JJ., concur.